NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                          DAVID WAYNE WILLIS,
                                Appellant.

                             No. 1 CA-CR 14-0041
                               FILED 3-5-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-150676-001
                  The Honorable Cynthia Bailey, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jana Zinman
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant
                             STATE v. WILLIS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Michael J. Brown joined.


O R O Z C O, Judge:

¶1            David Wayne Willis appeals his convictions and sentences for
two counts of forgery. Specifically, Willis appeals the trial court’s denial of
his challenge pursuant to Batson v. Kentucky, 476 U.S. 79 (1986). For the
reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           On December 2, 2011, the Victim purchased two money
orders, placed them in an envelope and deposited them in her apartment
complex’s main office drop box to pay her rent. Three days later, she
received an eviction notice for nonpayment. After the apartment managers
informed the Victim that they did not receive the money orders, the Victim
called MoneyGram to discuss what had happened to them.

¶3             The money orders had been altered, were paid to the order of
David Willis and David W. Willis, and were cashed. Willis admitted to
cashing the money orders, but claimed he did not know they had been
forged or stolen. Willis testified that the money orders belonged to his
friends, Alice and Gerald, who asked him to cash them because they lost
their identification in an apartment fire. He further claimed that he gave
the funds to Alice after cashing the money orders and did not keep any of
the money.

¶4            Willis was charged with two counts of forgery, each a class 4
felony. During voir dire, Willis made a Batson challenge after the State
struck five minority jurors. Willis argued that the State struck all Hispanic
male jurors. The trial court found that the State provided race-neutral
reasons for striking the jurors at issue and that Willis did not meet his
burden of proving the State acted with purposeful discrimination.

¶5           Willis was convicted of both forgery counts. The trial court
found Willis had prior felony convictions and sentenced Willis to
concurrent terms of 2.25 years’ imprisonment as to each count. Willis
timely appealed and we have jurisdiction pursuant to Article 6, Section 9,


                                      2
                             STATE v. WILLIS
                            Decision of the Court

of the Arizona Constitution and Arizona Revised Statutes sections 12-
120.21.A.1, 13-4031 and -4033.A.1 (West 2015).1

                                DISCUSSION

¶6            “When reviewing a trial court’s ruling on a Batson challenge,
we defer to its factual findings unless clearly erroneous, but we review its
legal determinations de novo.” State v. Gay, 214 Ariz. 214, 220, ¶ 16, 150
P.3d 787, 793 (App. 2007). We will affirm a trial court’s denial of a Batson
challenge unless clearly erroneous. State v. Newell, 212 Ariz. 389, 400, ¶ 52,
132 P.3d 833, 844 (2006).

¶7            The Equal Protection Clause of the Fourteenth Amendment to
the United States Constitution forbids the State from striking potential
jurors “solely on account of their race.” Batson, 476 U.S. at 89.

       A Batson challenge proceeds in three steps: (1) the party
       challenging the strikes must make a prima facie showing of
       discrimination; (2) the striking party must provide a race-
       neutral reason for the strike; and (3) if a race-neutral
       explanation is provided, the trial court must determine
       whether the challenger has carried its burden of proving
       purposeful racial discrimination.

State v. Roque, 213 Ariz. 193, 203, ¶ 13, 141 P.3d 368, 378 (2006) (citations
and quotations omitted).

¶8            The State struck jurors one, six, nineteen, twenty-two, and
thirty-three. Willis noted that juror one was “clearly an Asian male and
clearly the only Asian male on the panel,” jurors six, nineteen, and twenty-
two were Hispanic males, and juror thirty-three had a “Hispanic sounding
surname.” The trial court found that Willis made a prima facie showing of
discriminatory purpose.

¶9            The State explained that it struck juror one because he was
“non-responsive,” “short throughout his initial responses” and “seemed
reluctant to participate.” It struck juror number six because his child’s
mother “had been convicted of fraudulent schemes and narcotics charges,”
he had been assaulted as a juvenile with no arrest being made, and further
expressed a bias against police. The State struck juror nineteen because he

1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.



                                       3
                             STATE v. WILLIS
                            Decision of the Court

had “associates,” or friends who were currently being prosecuted. Juror
twenty-two was also struck for his “curtness,” body language and being
non-responsive. Juror number thirty-three was struck by the State because
she had “bank experience that would reflect upon her deliberations,” had
previously served on juries, indicated she would be interviewing for a
scholarship the following day and the State’s perceived reluctance by her
to serve on the jury.

¶10           The striking party’s explanation “need not be persuasive or
plausible;” the explanation is deemed race neutral if there is no
discriminatory intent. State v. Henry, 191 Ariz. 283, 286, 955 P.2d 39, 42
(App. 1997). Unless the striking party’s explanation reveals an inherent
discriminatory intent, “the reason offered will be deemed race-neutral.”
Felder v. Physiotherapy Assocs., 215 Ariz 154, 168, ¶ 74, 158 P.3d 877, 891
(App. 2007) (internal citation and quotation omitted).

¶11            The trial court found the State provided race-neutral
explanations for each of its preemptory strikes, and we find no evidence of
discriminatory intent. The State appropriately struck jurors one and
twenty-two as being non-responsive. See State v. Hernandez, 170 Ariz. 301,
305, 823 P.2d 1309, 1313 (App. 1991) (“It is permissible to rely on a
prospective juror’s mode of answering questions as a basis for preemptory
selections.”) Moreover, potential jurors who have family and friends with
“signifigant criminal involvement” may be struck See State v. Reyes, 163
Ariz. 488, 490, 788 P.2d 1239, 1241 (App. 1989). Thus, Willis has not shown
that the State acted with a discrimatory purpose by striking jurors six and
nineteen. Lastly, the State’s explaination for striking juror thirty-three
because she had prior banking experience and had previously served on a
jury was race neutral. See State v. Castillo, 156 Ariz. 323, 325, 751 P.2d 983,
985 (App. 1987) (affirming a preemptory strike based on previous jury
experience).

¶12         The trial court properly requested the State explain its
preemptory strikes. Moreover, the trial court was in the best position to
evaluate whether a discriminatory intent existed.

       [T]he trial court must evaluate not only whether the
       prosecutor’s demeanor belies a discriminatory intent, but also
       whether the juror’s demeanor can credibly be said to have
       exhibited the basis for the strike attributed to the juror by the
       prosecutor. We have recognized that these determinations of
       credibility and demeanor lie peculiarly within a trial judge’s




                                      4
                             STATE v. WILLIS
                            Decision of the Court

       province. . . in the absence of exceptional circumstances, we
       [defer] to the trial court.

Snyder v. Louisiana, 552 U.S. 472, 477 (2008) (citiations omitted). Finding the
trial court’s ruling on Willis’s Batson challenge was not clearly erroneous,
we affirm.

                              CONCLUSION

¶13           For the foregoing reasons, Willis’s convictions and sentences
are affirmed.




                                    :ama




                                      5